Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claims 1-8, 11, and 13-17 are allowed. The claims are novel and not obvious over the prior art, and specifically over the prior art of Adtec, Bucci and Kataoka.
Specifically, regarding claim 1, Aditech discloses device for a mask unit (fig. 1) having a mask frame (51) and a mask (50) fixed to the mask frame (abstract, mask (50 is absorbed and fixed on 51), the device comprising: a stage (area of 15 +50 + 21 and things connected to these structures)) including a frame holding stage (15)  for holding the frame, and an alignment stage (21) arranged with a plurality of lift-pins (shafts under pads 23, fig. 1 and 3); a reference plate holder (extension of 1 on right holding 17 and 18) arranged facing the 10stage; a mask holder (pads 23) arranged between the stage (at least area 15) and the reference plate (17; in this figure, the holding units 23 are between the reference plate and the stage 15); holding unit is between these elements); and a camera (18) for imaging a direction of the stage passing through the reference plate;  15wherein the mask holder holds the mask at a surface which faces to the frame (fig. 1, holding the mask with the surface on the side facing the frame, below it.); the mask holder rises and falls above the alignment stage by the plurality of the lift-pins (it can be seen that the alignment stage 21 is below the shaft of the pads 23);  20the plurality of lift-pins includes a plurality of first lift-pins capable of contacting the mask holder (pads 23); and the camera images a first reference marker formed on the mask and a second reference marker formed on the reference plate (camera 18, imaging markers fig. 3).   
Aditech does not teach wherein the mask holder is arranged with an electromagnet and a contact plate between the mask and the electromagnet.
Although Kataoka and others teach a magnet or even an electromagnet to adhere to a mask, the prior art does not teach the arrangement of the electromagnet, the contact plate and the mask, in relation to each other in order to affect the aligning and thus, there is no suggestion, teaching or motivation to combine these elements, as Adtec currently works as it is, without these extra elements.   Other references may have the electromagnet even for alignment, such as Hong, U.S. 2012/ 0237682, but they do not have the lift pins as claimed nor the reference plate,  nor would the  configuration and orientation of the mask holder (including the “contact plate” and “electromagnet”) be combinable so as to meet the limitations, as its method of alignment is different than the instant application and thus would not be obvious to combine the individual limitations.  It is noted that, while in general, many of the elements of the claim may be  conventional in the art, such as pins for lifting and cameras for aligning, it is the combination of the elements and their relationship to each other that makes this invention novel and not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761